NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLD IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

Rich Pharmaceuticals, Inc.

 

Convertible Note

 

Issuance Date: August 14, 2014 Original Principal Amount: $250,000 Note No.
RCHA-1 Consideration Paid at Close:   $55,000    

 

FOR VALUE RECEIVED, Rich Pharmaceuticals, Inc., a Nevada corporation (the
"Company"), hereby promises to pay to the order of Vista Capital Investments,
LLC or registered assigns (the "Holder") the amount set out above as the
Original Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the "Principal") when due, whether upon the
Maturity Date (as defined below), acceleration, redemption or otherwise (in each
case in accordance with the terms hereof) and to pay interest ("Interest") on
any outstanding Principal at the applicable Interest Rate from the date set out
above as the Issuance Date (the "Issuance Date") until the same becomes due and
payable, upon the Maturity Date or acceleration, conversion, redemption or
otherwise (in each case in accordance with the terms hereof).

The Original Principal Amount is $250,000 (two hundred fifty thousand) plus
accrued and unpaid interest and any other fees. The Consideration is $237,500
(two hundred thirty seven thousand five hundred) payable by wire transfer (there
exists a $12,500 prorated original issue discount (the “OID”)). The Holder shall
pay $55,000 of Consideration upon closing of this Note. The Holder may pay
additional Consideration to the Company in such amounts and at such dates as
Holder may choose in its sole discretion. For purposes hereof, the term
“Outstanding Balance” means the Original Principal Amount, as reduced or
increased, as the case may be, pursuant to the terms hereof for conversion,
breach hereof or otherwise, plus any accrued but unpaid interest, collection and
enforcements costs, and any other fees or charges incurred under this Note. The
Original Principal Amount due to Holder shall be prorated based on the
Consideration paid by Holder (plus an approximate 5% Original Issue Discount
that is prorated based on the Consideration paid by the Holder as well as any
other interest or fees) such that the Company is only required to repay the
amount funded and the Company is not required to repay any unfunded portion of
this Note.

(1)               GENERAL TERMS

(a)                Payment of Principal. The "Maturity Date" shall be two years
from the date of each payment of Consideration, as may be extended at the option
of the Holder in the event that, and for so long as, an Event of Default (as
defined below) shall not have occurred and be continuing on the Maturity Date
(as may be extended pursuant to this Section 1) or any event shall not have
occurred and be continuing on the Maturity Date (as may be extended pursuant to
this Section 1) that with the passage of time and the failure to cure would
result in an Event of Default.

(b)               Interest. A one-time interest charge of twelve percent (12%)
(“Interest Rate”) shall be applied on the Issuance Date to the Original
Principal Amount. Interest hereunder shall be paid on the Maturity Date (or
sooner as provided herein) to the Holder or its assignee in whose name this Note
is registered on the records of the Company regarding registration and transfers
of Notes in cash or converted into Common Stock at the Conversion Price provided
the Equity Conditions are satisfied.

(c)                Security. This Note shall not be secured by any collateral or
any assets pledged to the Holder

(2)               EVENTS OF DEFAULT.

(a)                An “Event of Default”, wherever used herein, means any one of
the following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

(i)                 The Company's failure to pay to the Holder any amount of
Principal, Interest, or other amounts when and as due under this Note
(including, without limitation, the Company's failure to pay any redemption
payments or amounts hereunder) or any other Transaction Document;

(ii)               A Conversion Failure as defined in section 3(b)(ii)

1

 



(iii)             The Company or any subsidiary of the Company shall commence,
or there shall be commenced against the Company or any subsidiary of the Company
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company or any subsidiary of the Company
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Company or any subsidiary of the Company or there is commenced against the
Company or any subsidiary of the Company any such bankruptcy, insolvency or
other proceeding which remains undismissed for a period of 61 days; or the
Company or any subsidiary of the Company is adjudicated insolvent or bankrupt;
or any order of relief or other order approving any such case or proceeding is
entered; or the Company or any subsidiary of the Company suffers any appointment
of any custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty one (61) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing;

(iv)             The Common Stock is suspended or delisted for trading on the
OTC Markets (the “Primary Market”).

(v)               The Company loses its ability to deliver shares via
“DWAC/FAST” electronic transfer.

(b)               Upon the occurrence of any Event of Default, the Outstanding
Balance shall immediately increase to 120% of the Outstanding Balance
immediately prior to the occurrence of the Event of Default (the “Default
Effect”). The Default Effect shall automatically apply upon the occurrence of an
Event of Default without the need for any party to give any notice or take any
other action.

(3)               CONVERSION OF NOTE. This Note shall be convertible into shares
of the Company's Common Stock, on the terms and conditions set forth in this
Section 3.

(a)                Conversion Right. Subject to the provisions of Section 3(c),
at any time or times on or after the Issuance Date, the Holder shall be entitled
to convert any portion of the outstanding and unpaid Conversion Amount (as
defined below) into fully paid and nonassessable shares of Common Stock in
accordance with Section 3(b), at the Conversion Price (as defined below). The
number of shares of Common Stock issuable upon conversion of any Conversion
Amount pursuant to this Section 3(a) shall be equal to the quotient of dividing
the Conversion Amount by the Conversion Price. The Company shall not issue any
fraction of a share of Common Stock upon any conversion. If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up to the nearest whole
share. The Company shall pay any and all transfer agent fees, legal fees, costs
and any other fees or costs that may be incurred or charged in connection with
the issuance of shares of the Company’s Common Stock to the Holder arising out
of or relating to the conversion of this Note.

(i)                 "Conversion Amount" means the portion of the Original
Principal Amount and Interest to be converted, plus any penalties, redeemed or
otherwise with respect to which this determination is being made.

(ii)               "Conversion Price" shall equal 60% of the lowest trade
occurring during the twenty (20) consecutive Trading Days immediately preceding
the applicable Conversion Date on which the Holder elects to convert all or part
of this Note, subject to adjustment as provided in this Note.

(b)               Mechanics of Conversion.

(i)                 Optional Conversion. To convert any Conversion Amount into
shares of Common Stock on any date (a "Conversion Date"), the Holder shall (A)
transmit by email, facsimile (or otherwise deliver), for receipt on or prior to
11:59 p.m., New York, NY Time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit A (the "Conversion Notice") to
the Company. On or before the third Business Day following the date of receipt
of a Conversion Notice (the "Share Delivery Date"), the Company shall (A) if
legends are not required to be placed on certificates of Common Stock pursuant
to the then existing provisions of Rule 144 of the Securities Act of 1933 (“Rule
144”) and provided that the Transfer Agent is participating in the Depository
Trust Company's ("DTC") Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder's or its designee's balance account with DTC through its Deposit
Withdrawal Agent Commission system or (B) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled which certificates shall
not bear any restrictive legends unless required pursuant the Rule 144. If this
Note is physically surrendered for conversion and the outstanding Principal of
this Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall, upon request of the Holder, as soon as
practicable and in no event later than three (3) Business Days after receipt of
this Note and at its own expense, issue and deliver to the holder a new Note
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock upon the transmission of a Conversion Notice.

(ii)               Company's Failure to Timely Convert. If within two (2)
Trading Days after the Company's receipt of the facsimile or email copy of a
Conversion Notice the Company shall fail to issue and deliver to Holder via
“DWAC/FAST” electronic transfer the number of shares of Common Stock to which
the Holder is entitled upon such holder's conversion of any Conversion Amount (a
"Conversion Failure"), the Original Principal Amount of the Note shall increase
by $2,000 per day until the Company issues and delivers a certificate to the
Holder or credit the Holder's balance account with DTC for the number of shares
of Common Stock to which the Holder is entitled upon such holder's conversion of
any Conversion Amount (under Holder’s and Company’s expectation that any damages
will tack back to the Issuance Date). Company will not be subject to any
penalties once its transfer agent processes the shares to the DWAC system. If
the Company fails to deliver shares in accordance with the timeframe stated in
this Section, resulting in a Conversion Failure, the Holder, at any time prior
to selling all of those shares, may rescind any portion, in whole or in part, of
that particular conversion attributable to the unsold shares and have the
rescinded conversion amount returned to the Outstanding Balance with the
rescinded conversion shares returned to the Company (under Holder’s and
Company’s expectations that any returned conversion amounts will tack back to
the original date of the Note).

2

 



(iii)             DWAC/FAST Eligibility. If the Company fails for any reason to
deliver to the Holder the Shares by DWAC/FAST electronic transfer (such as by
delivering a physical stock certificate), or if there is a Conversion Failure as
defined in Section 3(b)(ii), and if the Holder incurs a Market Price Loss, then
at any time subsequent to incurring the loss the Holder may provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Market Price Loss and the Company must make the Holder whole by either of the
following options at Holder’s election:

Market Price Loss = [(High trade price for the period between the day of
conversion and the day the shares clear in the Holder’s brokerage account) x
(Number of shares receivable from the conversion)] – [(Net Sales price realized
by Holder) x (Number of shares receivable from the conversion)].

Option A – Pay Market Price Loss in Cash. The Company must pay the Market Price
Loss by cash payment, and any such cash payment must be made by the third
business day from the time of the Holder’s written notice to the Company.

Option B – Add Market Price Loss to Outstanding Balance. The Company must pay
the Market Price Loss by adding the Market Price Loss to the Outstanding Balance
(under Holder’s and the Company’s expectation that any Market Price Loss amounts
will tack back to the Issuance Date).

In the case that conversion shares are not deliverable by DWAC/FAST electronic
transfer an additional 10% discount to the Conversion Price will apply.

(iv)             DTC Eligibility & Sub-Penny. If the Company fails to maintain
its status as “DTC Eligible” for any reason, or, if the Conversion Price is less
than $0.01, the Principal Amount of the Note shall increase by ten thousand
dollars ($10,000) (under Holder’s and Company’s expectation that any Principal
Amount increase will tack back to the Issuance Date). In addition, the
Conversion Price shall be redefined to equal the lesser of (a) $0.05 or (b) 50%
of the lowest trade occurring during the twenty five (25) consecutive Trading
Days immediately preceding the applicable Conversion Date on which the Holder
elects to convert all or part of this Note, subject to adjustment as provided in
this Note.

(v)               Book-Entry. Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless (A) the full Conversion Amount represented by this Note is
being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal and Interest converted and
the dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion.

(c)    Limitations on Conversions or Trading.

(i)                 Beneficial Ownership. The Company shall not effect any
conversions of this Note and the Holder shall not have the right to convert any
portion of this Note or receive shares of Common Stock as payment of interest
hereunder to the extent that after giving effect to such conversion or receipt
of such interest payment, the Holder, together with any affiliate thereof, would
beneficially own (as determined in accordance with Section 13(d) of the Exchange
Act and the rules promulgated thereunder) in excess of 9.99% of the number of
shares of Common Stock outstanding immediately after giving effect to such
conversion or receipt of shares as payment of interest. Since the Holder will
not be obligated to report to the Company the number of shares of Common Stock
it may hold at the time of a conversion hereunder, unless the conversion at
issue would result in the issuance of shares of Common Stock in excess of 9.99%
of the then outstanding shares of Common Stock without regard to any other
shares which may be beneficially owned by the Holder or an affiliate thereof,
the Holder shall have the authority and obligation to determine whether the
restriction contained in this Section will limit any particular conversion
hereunder and to the extent that the Holder determines that the limitation
contained in this Section applies, the determination of which portion of the
principal amount of this Note is convertible shall be the responsibility and
obligation of the Holder. If the Holder has delivered a Conversion Notice for a
principal amount of this Note that, without regard to any other shares that the
Holder or its affiliates may beneficially own, would result in the issuance in
excess of the permitted amount hereunder, the Company shall notify the Holder of
this fact and shall honor the conversion for the maximum principal amount
permitted to be converted on such Conversion Date in accordance with Section
3(a) and, any principal amount tendered for conversion in excess of the
permitted amount hereunder shall remain outstanding under this Note. The
provisions of this Section may be waived by Holder upon written notification to
the Company.

(d)   Other Provisions.

(i)                 Share Reservation. The Company shall at all times reserve
and keep available out of its authorized Common Stock the full number of shares
of Common Stock issuable upon conversion of all outstanding amounts under this
Note; and within five (5) Business Days following the receipt by the Company of
a Holder's notice that such minimum number of Underlying Shares is not so
reserved, the Company shall promptly reserve a sufficient number of shares of
Common Stock to comply with such requirement. The Company will at all times
reserve at least 12,500,000 shares of Common Stock for conversion.

(ii)               Prepayment. During the first 180 days this Note is in effect,
upon 20 business days’ notice to Holder (“Notice Period”), the Company may
redeem this Note by paying to the Holder an amount as follows (“Redemption
Amount”): (i) if the redemption is within the first 90 days this Note is in
effect, then for an amount equal to 135% of the Outstanding Balance of this Note
along with any interest that has accrued during that period, (ii) if the
redemption is after the 90th day this Note is in effect, but before the 180th
day this Note is in effect, then for an amount equal to 145% of the Outstanding
Balance of this Note along with any accrued interest. This Note may not be
redeemed after 180 days without written consent of the Holder. The redemption
must be closed and paid for within 3 business days following the Notice Period
or the redemption will be invalid and the Company may not redeem this Note. The
Holder may convert this Note pursuant to the terms hereof at all times,
including during the Notice Period, until the Redemption Amount has been
received in full.

3

 



(iii)             All calculations under this Section 3 shall be rounded up to
the nearest $0.00001 or whole share.

(iv)             Nothing herein shall limit a Holder's right to pursue actual
damages or declare an Event of Default pursuant to Section 2 herein for the
Company's failure to deliver certificates representing shares of Common Stock
upon conversion within the period specified herein and such Holder shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

(4)               Section 3(a)(9) or 3(a)(10) Transaction. So long as this Note
is outstanding, the Company shall not enter into any transaction or arrangement
structured in accordance with, based upon, or related or pursuant to, in whole
or in part, either Section 3(a)(9) of the Securities Act (a “3(a)(9)
Transaction”) or Section 3(a)(10) of the Securities Act (a “3(a)(10)
Transaction”). In the event that the Company does enter into, or makes any
issuance of Common Stock related to a 3(a)(9) Transaction or a 3(a)(10)
Transaction while this note is outstanding, a liquidated damages charge of 25%
of the outstanding principal balance of this Note, but not less than $25,000,
will be assessed and will become immediately due and payable to the Holder at
its election in the form of cash payment or addition to the balance of this
Note.

(5)               INTENTIONALLY DELETED.

(6)               REISSUANCE OF THIS NOTE.

(a)                Assignability. The Company may not assign this Note. This
Note will be binding upon the Company and its successors and will inure to the
benefit of the Holder and its successors and assigns and may be assigned by the
Holder to anyone of its choosing without Company’s approval.

(b)               Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal.

 

(7)               NOTICES. Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) (iii) upon receipt, when sent by email; or
(iv) one (1) Trading Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be those
set forth in the communications and documents that each party has provided the
other immediately preceding the issuance of this Note or at such other address
and/or facsimile number and/or to the attention of such other person as the
recipient party has specified by written notice given to each other party three
(3) Business Days prior to the effectiveness of such change. Written
confirmation of receipt (i) given by the recipient of such notice, consent,
waiver or other communication, (ii) mechanically or electronically generated by
the sender's facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (iii) provided by
a nationally recognized overnight delivery service, shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.

The addresses for such communications shall be:

 

If to the Company, to:

 

Rich Pharmaceuticals, Inc.

9595 Wilshire Blvd, Ste 900

Beverly Hills, CA 90212 



Attn: Ben Chang

Email: b.chang@richpharmaceuticals.com



 

If to the Holder:

 

VISTA CAPITAL INVESTMENTS, LLC

4342 Vista Way

La Mesa CA 91941

Attn: David Clark, Principal



(8)               APPLICABLE LAW AND VENUE. This Note shall be governed by and
construed in accordance with the laws of the State of California, without giving
effect to conflicts of laws thereof. Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of California or in the federal courts located
in the city and county of San Diego, in the State of California. Both parties
and the individuals signing this Agreement agree to submit to the jurisdiction
of such courts.

(a)                WAIVER. Any waiver by the Holder of a breach of any provision
of this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Holder to insist upon strict adherence to any term of this
Note on one or more occasions shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Note. Any waiver must be in writing.

[Signature Page Follows]



 

 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by a duly authorized officer as of the date set forth above.

 

  COMPANY:    

 

  Rich Pharmaceuticals, Inc.  

     

    By: /s/ Ben Chang

    Name: Ben Chang  

    Title: Chief Executive Officer  

   



HOLDER:



 

VISTA CAPITAL INVESTMENTS, LLC.

 



By: /s/ David Clark



Name: David Clark



Title: Principal

 

[Signature Page to Convertible Note No. RCHA-1]

 

 

 

 

EXHIBIT A

NOTICE OF CONVERSION

[Company Contact, Position]            

Rich Pharmaceuticals, Inc.            

[Company Address]            

[Contact Email Address}    

       

The undersigned hereby elects to convert a portion of the $________ Convertible
Note _______ issued to Vista Capital Investments, LLC on ____________ into
Shares of Common Stock of ____________ according to the conditions set forth in
such Note as of the date written below.

 

By accepting this notice of conversion, you are acknowledging that the number of
shares to be delivered represents less than 10% (ten percent) of the common
stock outstanding.  If the number of shares to be delivered represents more than
9.99% of the common stock outstanding, this conversion notice shall immediately
automatically extinguish and debenture Holder must be immediately notified.

               

Date of Conversion:  

Conversion Amount:    

Conversion Price:    

Shares to be Delivered:    

               

Shares delivered in name of:  

         

VISTA CAPITAL INVESTMENTS, LLC

               

Signature:          

By: Title:            

Vista Capital Investments, LLC          

               





5

 

